DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/5/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “micron sized powder”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0033 of applicants pre-grant publication the claimed micron sized powder, the specification limits the description of the micron sized powder to “ceramic and metal” and thus the specification is silent to micron sized powder with respect to food powder and more specifically cake batter, pureed raw protein, pureed raw vegetables, sugar and cornstarch.  



Claim 10 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for changing physical properties of the extruded paste, the specification does not reasonably provide enablement for “irradiating with the laser changes the flavor”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to changing a physical property, the teaching of “the laser changes the flavor” is not disclosed in the specification and thus the phrase of claim 10 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all examples within the scope of claim 10 can be used as claimed and whether claim 10 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 10 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 10 read on “irradiating with the laser changes the flavor” while the specification is silent to how a laser changes the flavor.  In addition to being silent to how a laser changes a flavor from chocolate to vanilla or strawberry to chocolate.  
(b) There is no direction or guidance presented for “irradiating with the laser changes the flavor” such as how a laser changes the flavor.  In addition to being silent to how a laser changes a flavor from chocolate to vanilla or strawberry to chocolate.  
 (c) There is an absence of working examples concerning “irradiating with the laser changes the flavor” and to how a laser changes the flavor.  In addition to being silent to examples of how a laser changes a flavor from chocolate to vanilla or strawberry to chocolate.  
		In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 10.

Claim 14 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a laser, the specification does not reasonably provide enablement for “forming a support structure from the paste, extruding paste onto the support structure and removing binder from the support structure with the laser”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to a laser, the teaching of “removing binder from the support structure with the laser” is not disclosed in the specification and thus the phrase of claim 14 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all examples within the scope of claim 14 can be used as claimed and whether claim 14 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 14 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 14 read on “removing binder from the support structure with the laser” while the specification is silent to how a laser removes binder from a support structure.  
(b) There is no direction or guidance presented for “removing binder from the support structure with the laser”.  
 (c) There is an absence of working examples concerning “removing binder from the support structure with the laser.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 13, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  
Claim 13 is rejected due to the phrase “the micron sized powder comprises… cake batter” since cake batter is a product defined by moisture content and viscosity and thus it is unclear if the phrase is with respect to the extruded material being cake batter, if the powder is a type of powder which produces a “cake batter” or something different altogether.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (20170251713).
Warner teaches a method comprising;
Combining a micron sized powder (par. 0082; 1 mm=1000 microns) and non-polymer liquid binder (par. 0082 water; par. 0096) to form a paste (par. 0082; par. 0096),
Extruding the paste along an extrusion path (par. 0082) into a volume defined by a target model (par. 0066, 0073), and
Irradiating the extruded paste (par. 0083) along the extrusion path (par. 0083) with a laser beam (par. 0083) of sufficient energy to alter the physical properties of the extruded paste (par. 0083), where sufficient energy is taken with respect to any addition of.
With respect to claim 2, the paste is bonded to surrounding material as its physical properties are altered (par. 0083; 0066, 0073).
Claim 4, the paste is extruded into a volume to support a second later of paste extrusion (par. 0073).
Claim 8, the laser is of sufficient energy to reduce the liquid content of the extruded paste (par. 0083).
Claim 10, irradiating with the laser changes the flavor of the previously extruded paste (par. 0083) where changing flavor is taken with respect to any degree and further due to a same laser or due to heating.
Claim 11, the liquid binder is water (par. 0082).
Claim 12 the micron sized powder is a food (par. 0082), claim 13 the micron sized powder comprises at least one of cake batter, puréed raw protein, puréed raw vegetables and sugar (par. 0082).
Claim 14, forming a support structure from the paste, extruding paste onto the support structure and removing binder from the support structure with the laser (par. 0083) where removing is taken with respect to reducing moisture content, i.e. removing the liquid.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (20170251713).
Warner is taken above. 
Though silent to the paste comprising between 60-90% powder, Warner does teaches 40% liquid binder (par. 0157; 11:1:8 ratio) in addition to teaching the viscosity is variable (par. 0064).
Thus it would have been obvious to one of ordinary skill in the art to provide a desired ratio of solid to liquid to achieve a desired viscosity or with respect to a variable food product for its art recognized purpose of forming a desired paste such as and including sugar paste (par. 0082) or a batter for making different baked material such as brownies, cookies, and cake as taught by Warner (par. 0096)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792